                       Case 1:19-cv-10355-VSB Document 51 Filed 06/15/21 Page 1 of 1




          Maryann C. Stallone
          Direct Dial: (212) 508-6741
          Fax: (212) 371-1084
          E-mail: Stallone@thsh.com


                                                                                     June 15, 2021

          Honorable Barbara Moses
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan
          United States Courthouse
          500 Pearl Street                                                                          6/15/21
          New York, NY 10007

                    RE:        NYC Image Int’l, Inc. v. RS USA, Inc. et al.
                               Case Number: 1:19-CV-10355-VSB

          Dear Judge Moses:

                   We represent the plaintiff NYC Image International, Inc. (“Plaintiff” or “NYC Image”) in
          the above-referenced action and submit this letter jointly with counsel for Defendants. The parties
          have engaged in settlement negotiations over the last few weeks and appear to be close to arriving
          at a resolution of the above-referenced matter. Therefore, we seek an additional adjournment of
          the settlement conference scheduled for tomorrow, June 16, 2021 at 2:15pm. The parties propose
          July 7, 12 or 13th at 2:15 p.m. as alternate proposed dates for the settlement conference in the event
          this matter is not resolved by the parties.

                    We thank Your Honor for your attention to this matter.

APPLICATION GRANTED. The settlement conference scheduled for
June 16, 2021 is adjourned to July 12, 2021 beginning at 2:15 p.m. The        Respectfully submitted,
parties' joint settlement letter is due by July 6, 2021. The parties shall
promptly inform the Court if settlement is reached in advance of the
conference. SO ORDERED.
                                                                              Maryann C. Stallone
________________
Barbara Moses
United States Magistrate Judge
June 15, 2021

    cc: Steven Ross, Esq. (Steven@rossasmar.com)
